Citation Nr: 0215213	
Decision Date: 10/29/02    Archive Date: 11/06/02

DOCKET NO.  98-09 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to May 1968.  

This appeal arises from a September 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, which denied the veteran's application 
to reopen his claim for service connection for PTSD.  

The Board of Veterans' Appeals (Board) in a March 2000 
decision reopened the veteran's claim and remanded the issue 
of entitlement to service connection for PTSD to the RO for 
further development.  The United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court") in Stegall v. 
West, 11  Vet. App. 268 (1998) held that a remand by the 
Board confers on the veteran as a matter of law, the right to 
compliance with the remand orders.  It imposes upon VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  The development ordered in the remand has been 
completed to the extent possible and the claim has been 
returned for further appellate review.  


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy; 
however, he has submitted credible supporting evidence 
confirming that he was exposed to rocket and other weaponry 
fire while on active duty in Vietnam during the Tet 
offensive.  

2.  While the medical evidence is somewhat conflicting, there 
is ample competent evidence of a current diagnosis of PTSD. 

3.  The veteran's PTSD has been attributed to a variety of 
claimed in-service stressors, some of which have not been 
confirmed and at least one that appears false; however, there 
is competent evidence, to include a recent VA psychiatric 
examination and psychiatric treatment records, of a causal 
link between a current diagnosis of PTSD and a verified 
stressor, exposure to rocket and other weaponry fire.

CONCLUSION OF LAW

The requirements for a grant of service connection for PTSD 
have been met.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.304(f) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters.  During the pendency of the appellant's 
appeal, the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (VCAA) became effective.  
This liberalizing legislation is applicable to the 
appellant's claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  It essentially eliminates the requirement 
that a claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  

The Board is satisfied that all relevant facts have been 
properly developed, and all of the duty to notify and assist 
provisions have been met by the Statement and Supplemental 
Statements of the Case and letters issued by the RO.  The RO 
considered all of the relevant evidence and applicable law 
and regulations.  There is no indication that there is any 
additional relevant evidence that has not been obtained.  
Through the rating decision that is the subject of this 
appeal, statement and supplemental statements of the case, 
various letters sent by the RO, and a Board remand, the 
veteran was kept apprised of what he must show to prevail in 
his claim, and generally informed as to what information and 
evidence he was responsible for, and what evidence VA must 
secure.  Therefore, there is no further duty to notify.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Thus, the Board finds that the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled, to include 
the revised regulatory provisions of 38 C.F.R. § 3.159.  
Moreover, the instant Board decision is favorable to the 
veteran; to delay the grant of the benefit sought in this 
case to provide the veteran with more specific information on 
the duty to assist and notify would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

Factual Background.  The veteran's Form DD 214 indicates he 
served on active duty from June 1966 to May 1968.  Five 
months and four days of foreign service is credited.  His 
occupational specialties were listed as motor vehicle 
operator and heavy truck driver.  He was awarded a Vietnam 
Service Medal.  The veteran's records of service reveal he 
was transferred to the Transportation Company of the 7th 
Marine Transport Battalion in the Pacific on December 15, 
1967 as a motor vehicle operator.  In January 1968 his 
primary duty was listed as auto mechanic.  His Sea and Air 
Travel -Embarkation Slips noted that he disembarked at Da 
Nang, Republic of Vietnam on December 14, 1967.  His service 
personnel records indicated he participated in action against 
enemy forces at Da Nang, from December 15, 1967 to April of 
1968, and at Dong Ha, shortly thereafter.  

In September 2000 the RO received copies of the command 
chronologies of the veteran's battalion for the period from 
December 1967 to May 1968 from the Marine Corp Historical 
Center.  Those chronologies indicate the veteran's battalion 
was located at Da Nang.  The Narrative Summaries reveal that 
the battalion conducted a "Rough Rider" to Phu Bai and 
conducted the first "Line Haul" of supplies between Da Nang 
and Phu Bai.  The battalion transported both personnel and 
cargo.  March and April 1968 significant events included 
awarding Purple Hearts for wounds suffered by members of the 
battalion.  In April 1968 the transport company relocated to 
Dong Ha.  The Command Chronology for May 1968 reveals that 
Company "T" remained in Dong Ha.  In the Dong Ha area 876 
trips were conducted that month, 881 personnel were 
transported and over 4,000 tons of cargo were transported.  

In October 2001 the RO received a sworn statement from 
Colonel Edwin T. Charbonneau, USMCR (Ret.).  He stated that 
he was a motor transport officer engaged in leading convoys 
in the area of Vietnam in which the veteran served from 
November 1967 to December 1968.  He stated that convoys from 
Da Nang north on Highway 1 were often ambushed, mined and 
were generally dangerous due to the width and grade of the 
road.  During January 1968 ambushes and mine blasts were 
occurring daily on that section of Highway 1.  The Tet 
Offensive was launched that month.  During that period the 
villages north of the Hai Van Pass were attacked and a 
battalion sized battle occurred.  Also during that period 
they were mortared every night.  In the beginning of the 
battle his convoy was trapped for three days in Hue.  During 
the next three weeks small arms fire and mortars continuously 
struck at convoys entering and exiting the city.  The 
declarant further noted that Dong Ha is at the juncture of 
Highway 1 and Highway 9 traveling west into Laos and "was in 
artillery range of North Vietnam" and was "closer to Hanoi 
than Saigon".  During that period Dong Ha was shelled by 
heavy artillery and mortars fell at random times.  The 7th 
Motors (the veteran's unit) lived in an area that had been 
the Army's.  They lived underground, in hand dug bunkers and 
holes which provided some cover from enemy fire.  The enemy 
occupied the surrounding countryside and probed the base 
often.  Troops were required to spend nights on perimeter 
guard duty and to be part of the reaction force.  Work was 
seven days a week and consisted of preparing and driving 
convoys.  The ammo dump was destroyed by artillery fire.  
Convoys from Dong Ha traveled west to Khe Sanh and other 
combat bases along the road.  

The claims folder includes current diagnoses of PTSD.  
Beginning in 1989 a diagnosis of PTSD was suspected by 
private clinicians.  In May 1991 the veteran's private 
psychologist diagnosed chronic PTSD.  A VA examiner in June 
1991 diagnosed an atypical anxiety disorder, but stated it 
was related to the veteran's experiences in the military.  
Private hospitalization records dated in February 1992 also 
included a diagnosis of PTSD.  A court ordered psychiatric 
evaluation in 1994 included a diagnosis of PTSD by history.  
In May 1997 the veteran was again evaluated by VA and PTSD 
was diagnosed.  A March 1999 letter from a VA psychologist 
reveals the veteran was seen regularly from 1995 to 1998 for 
treatment of PTSD.  In May 2001 the veteran was hospitalized 
for treatment of psychiatric disorders including PTSD.  

The veteran has recited the following events as his claimed 
stressors in service.  In May 1991 the veteran stated that, 
while on active duty in Vietnam, he was stationed in Da Nang 
and then shipped north.  On one occasion he drove an ammo 
truck to a deep water pier at night with a shotgun rider.  In 
1968 he had orders to move north and was stuck in Hue during 
the Tet offensive.  After they got there they were hit by 
enemy fire for three days and nights.  One night shrapnel 
from a rocket almost cut him in half.  They then loaded up 
and convoyed to Khe Sanh. He indicated that he lost his best 
friend, Joseph Kelley, during that time.  

In June 1991 the veteran told the VA examiner he was sent to 
Vietnam around Christmas of 1967 as a truck driver.  He rode 
shotgun and did mechanic work on trucks.  His unit moved from 
Da Nang north to Dong Ha.  He recalled seeing a sign on the 
road saying you are entering the Valley of Death and seeing 
another with the arm of a Vietnamese regular attached to it.  
He stated that he was exposed to incoming rockets, mortars 
and sniper fire.  He never saw anyone hit and no one close to 
him was hit.  He never shot anyone and was not involved in 
any hand to hand combat.  He did not see any civilian 
atrocities or participate in any.  

The RO received a statement from the veteran in February 
1994.  He again stated that he hauled ammunition up North and 
that he saw a truck hit a landmine and  other trucks that had 
been badly shot up.  He knew the Vietcong repeatedly attacked 
convoys.  One evening while sitting in the motor pool he saw 
an army unit under attack located quite a distance away, and 
he indicated that the motor pool was then mortared.  Once 
during an attack he jumped in a bunker and sandbags fell on 
him, his head and arms were completely covered, and he 
thought he was going to die.  There were times when he was 
hauling materials that he saw enemy bodies lying along the 
roadside.  

The veteran and his spouse testified at a hearing before the 
undersigned Member of the Board in April 1999.  The veteran 
reiterated that he served as a truck driver in the Marine 
Corp in Da Nang.  He recalled that his duties included taking 
supplies up north to Phu Bai and that he was exposed to 
rocket and small arms fire.  He noted that, during the Tet 
Offensive, his unit went to Khe Sahn through Hue and to Dong 
Ha.  

Relevant Laws and Regulations.  On June 18, 1999, VA 
published a final rule in the Federal Register which amended 
38 C.F.R. § 3.304(f) to bring that regulation into compliance 
with the Court's holding in Cohen v. Brown, 10 Vet. App. 128 
(1997).  Pursuant to the amendment, service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f), effective March 7, 1997, the date of the Court's 
decision in Cohen). 

VA General Counsel has issued an opinion as to determinations 
of whether or not a veteran was engaged in combat with the 
enemy for the purposes of 38 U.S.C.A. § 1154(b) (West 1991).  
In VAOPGCPREC 12-99 the General Counsel stated the issue must 
be resolved on a case by case basis.  The determination 
requires evaluation of all pertinent evidence in each case, 
and assessment of the credibility, probative value, and 
relative weight of the evidence.  Any evidence which is 
probative of the facts may be used by a veteran to support an 
assertion that the veteran engaged in combat with the enemy.  
As a general rule, evidence of participation in an operation 
or campaign often would not, in itself, establish that a 
veteran engaged in combat, because those terms ordinarily may 
encompass both combat and non-combat activities.  

When a veteran seeks service connection for a disability, the 
RO is required to analyze and evaluate the supporting 
evidence in light of the places, types, and circumstances of 
service, as evidenced by service records, the official 
history of each organization in which the veteran served, the 
veteran's military records, and all pertinent medical and lay 
evidence.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a) 
(2001).  

If the claimed stressor is not combat-related, appellant's 
lay testimony regarding in-service stressors is insufficient 
to establish the occurrence of the stressor and must be 
corroborated by credible supporting evidence.  Zarycki v. 
Brown, 6 Vet. App. 91 (1993).  There is nothing in the 
statute or the regulations which provides that corroboration 
must, and can only, be found in service records.  Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).  

In Zarycki v. Brown, 6 Vet. App. 91 (1993) the Court held 
that it is the distressing event, rather than the mere 
presence in a "combat zone", that may constitute a valid 
stressor for purposes of supporting a diagnosis of post-
traumatic stress disorder.  See also Swann v. Brown, 5 Vet. 
App. 229, 233 (1993).  

For a stressor to be sufficient for PTSD, the stressor must 
meet two requirements:  (1) A person must have been "exposed 
to a traumatic event" in which "the person experienced, 
witnessed, or was confronted with an event or events that 
involved actual or a threatened death or serious injury, or a 
threat to the physical integrity of self or others" and (2) 
"the person's response [must have] involved intense fear, 
helplessness, or horror."  Cohen, 10 Vet. App. at 141 
(quoting DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS 32 (4th ed. 1994)).  

Analysis.  Under 38 C.F.R. § 3.304(f), eligibility for a PTSD 
service-connection award requires the presence of three 
elements: (1) A current medical diagnosis of PTSD in 
accordance with 38 C.F.R. § 4.125(a) (presumed to include the 
adequacy of the PTSD symptomatology and the sufficiency of a 
claimed in-service stressor); (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  

The Board has notes that the veteran has been diagnosed with 
multiple psychiatric disorders over the years, but there is 
ample medical evidence of diagnosis of and treatment for 
PTSD.  Specifically, while a VA examiner in 1991 questioned 
whether the veteran's stressors in service were sufficient to 
support a diagnosis of PTSD, and some of the subsequently 
dated clinical records indicate other psychiatric diagnoses, 
some of the subsequent VA and private examiners have found 
that he met the criteria for a diagnosis of PTSD, and some of 
this evidence links PTSD to the veteran's claimed  exposure 
to rocket attacks, mortar rounds, small arms fire, and his 
exposure to life threatening events while transporting cargo 
in and around Da Nang and Dong Ha during the Tet Offensive.  
Thus, there is competent evidence that satisfies elements one 
and three for a grant of service connection for PTSD under 
38 C.F.R. § 3.304(f).  The remaining question is whether 
there is a verified in-service stressor upon which a 
diagnosis of PTSD was made.  Id. 

The veteran has not asserted that he was engaged in combat 
and his DD 214 does not include any awards or decorations 
that evince combat duty.  The Board has also considered the 
veteran's statements, his assigned occupational 
classification and the circumstances of his service.  Based 
on the evidence of record the Board has concluded the veteran 
did not engage in combat with the enemy.  VAOPGCPREC 12-99 

As the veteran's claimed in-service stressors are non-combat 
related they must be corroborated by credible evidence.  
Zarycki v. Brown, 6 Vet. App. 91 (1993).  The veteran's 
service personnel records verify he was stationed in the 
Republic of Vietnam during the period from December 1967 to 
May 1968.  His DD 214 lists his occupational specialties as 
vehicle operator and auto mechanic, which is consistent with 
the veteran's statements.  In addition, he is listed as 
participating in operations against the enemy in the area of 
Da Nang and Dong Ha as the veteran reported in a non-combat 
capacity.  The chronologies of the veteran's battalion verify 
that a company was transferred to Dong Ha in late April 1968 
and remained there through May 1968.  The number of trips and 
the amounts of material and personnel transported are 
recorded.  The chronology does not include any details as to 
the conditions experienced by the convoys making those trips 
are making any references to the Tet Offensive or the 
shelling of Da Nang, the battles at Khe Sanh or Dong Ha, 
which occurred during the time period.  However, there is 
supportive evidence of record.

The Board has carefully reviewed the statement of Col. 
Charbonneau.  The RO discounted his statement because he did 
not serve with the veteran.  In this instance the service 
personnel records and chronology of the veteran's battalion 
provide verification as to the veteran's location in Da Nang 
and Dong Ha and his participation in transporting materials 
between the various Marine forces stationed around Da Nang 
and Dong Ha.  The statements of Col. Charbonneau are relevant 
and probative not of the location of the veteran, but of the 
conditions and events experienced by servicemen involved in 
convoying materials during that period and in that area.  His 
statement as to the conditions confronting convoys are 
consistent with the veteran's statements.  The Court has 
addressed the issue of the degree of detail required to 
corroborate an appellant's participation in events.  In a 
similar case where a veteran was stationed in Da Nang during 
the same time period as the appellant the Court cautioned 
against narrowly construing corroborating evidence.  The 
Court held that the Board had erred in insisting that there 
be corroboration of every detail including the appellant's 
personal participation in the identifying process, and stated 
the Board had defined "corroboration" far too narrowly.  They 
found that unit records which reported rocket attacks at the 
Da Nang Air Base were independent evidence of stressful 
events and that evidence implied his personal exposure.  
Suozzi v. Brown, 10 Vet. App. 307 (1997).  

In a later case the Court again found that if there was 
verification of the veteran's location records of events at 
that location implied the veteran's personal exposure to 
those events.  The Court included the following descriptions 
of rocket attacks that occurred while the veteran was 
stationed at Da Nang in their decision in Pentecost v. 
Principi, 16 Vet. App. 124, (2002). 

3 Jan 1968. At approximately 0400 hours 
the Da Nang Air Base came under attack 
from NVA Forces. Three (3) 530B Fire 
Trucks and one (1) 5500 gallon Water 
Tanker was dispatched to VMF-122 Squadron 
to fight fire in a Hangar which was hit 
by an enemy Rocket.  

30 Jan 1968, At approximately 0325 hours, 
the Da Nang Air Base came under attack 
from NVA Forces. Enemy rockets hit POL 
dump and started a large JP-4 fuel blaze, 
Rockets also hit VMA-AW-242 and VMF-122 
flight line starting numerous fires also 
hit was the Air Force Flare dump. 

According to service personnel records on file the veteran 
was present in Da Nang during the attacks in January 1968.  
The Court has clearly stated that corroborative evidence is 
not limited to evidence found in the veteran's service 
medical records.  Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  The corroborative evidence must only be considered 
credible to be sufficient to verify the stressors claimed by 
the veteran.  38 C.F.R. § 3.303.  The service medical records 
are credible evidence of the veteran's duties, time of 
service and the area in which he was serving.  The statements 
of Col. Charbonneau are credible as they are consistent with 
the dates, places and battles associated with the Tet 
Offensive.  In addition, the unit records (while not those of 
the veteran) are credible as to the rocket attacks and fires 
which occurred at Da Nang in January 1968.  

The Board is cognizant of some of the veteran's alleged 
stressors, such as a death of a friend, which were not only 
not verified but may indeed be false.  Moreover, there are 
inconsistencies with some of his statements provided to 
various clinicians and to VA over the years.  However, there 
is medical evidence of PTSD based upon his exposure to rocket 
and other types of weaponry fire corroborated by credible 
evidence.

In summary, the records does not show that the veteran 
engaged in combat with the enemy but he has submitted 
credible supporting evidence confirming that he was exposed 
to rocket and other weaponry fire while on active duty in 
Vietnam.  While the medical evidence is somewhat conflicting, 
there is ample competent evidence of a current diagnosis of 
PTSD.  The veteran's PTSD has been attributed to a variety of 
claimed in-service stressors, some of which have not been 
confirmed and at least one that appears false; however, there 
is competent evidence, to include a recent VA psychiatric 
examination and psychiatric treatment records, of a causal 
link between a current diagnosis of PTSD and a verified 
stressor, exposure to rocket and other weaponry fire.  
Accordingly, the requirements for a grant of service 
connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. §§ 3.303, 3.304(f) (2001).  


ORDER

Service connection for post-traumatic stress disorder is 
granted.  



		
	R. F. Williams
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

